Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes on claim interpretation
 In regard to claim language “Q-factor determination phase”, based on [0005] of the specification which recites:

“The Q-factor determination phase may extend only whilst all four switches are open (single-pole resonance state), or may encompass the single pole resonance state when all four switches are open together with the prior state when one of the first and the second switches is closed, along with one of the third and fourth switches (current pulse, also known as tank-priming, state).”

Examiner interprets a “Q-factor determination phase” as the phase or time when a resonant circuit freely resonant after being excited by a current pulse.
In regards to claim 7 and similarly claims 8-9 which recites: “connecting the resonant tank circuit and only the capacitor of the filter in a resonance network”
And in regards to claim 20 which recites: “wherein a resonance network comprising the resonant tank circuit and the capacitor of the filter is triggered by the issued current pulse to resonate during the Q-factor determination phase when the first to fourth switches are open.”

Based on [0034]-[0035]  and Fig. 5-7 of the specification, Examiner will interpret a “resonance network” as a circuit that freely resonates when excited by a current pulse. 
Therefore, Examiner will interpret “connecting the resonant tank circuit and only the capacitor of the filter in a resonance network” as the resonant tank circuit and capacitor freely resonating.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Muratov (US 20170117755). 

    PNG
    media_image1.png
    486
    868
    media_image1.png
    Greyscale

Fig. 3C of Muratov

As to claim 8, Muratov discloses a method for determining a quality factor of a wireless charger (Abstract e.g.  matching network and transmit coil are energized, and a resonance is excited and allowed to decay), wherein the wireless charger comprises: 
an inverter (Fig. 1 and 3C inverter 3 comprises switches Q1-Q4 [0041]) configured to receive a supply voltage (Fig. 3C, VDC)  and generate a PWM signal at a first node and a second node ([0035] switching one or more switches of the inverter 3 suitable switching frequencies (e.g. PWM signals) to transmit power to a wireless power receiver);
a filter connected to the first and second nodes of the inverter (Matching network 6 comprising elements Cres1,Cres2, and Cres3. First and second nodes identified above [0041]) to receive the PWM signal and generate a filtered signal at a first terminal and a second terminal of a capacitor (Fig. 3C Vres2,Vres1 as first and second terminal of capacitor Cres. Matching network 6 facilitate wireless power delivery. Inverter 3 drives transmit coil 10 through the matching network 6. [0029]. As such matching network receives the PWM signal from the inverter); and 
a resonant tank circuit connected to the first and second terminals of the capacitor of the filter (Transmit coil 10 is represented by inductor Lres) to receive the filtered signal ([0029] matching network 6 for driving the transmit coil 10), and configured to provide wireless power at an inductor coil to a receiver ([0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11); and wherein the method comprises: 
issuing a current pulse to the resonant tank circuit ([0035] Fig. 2 S1 where resonance is excited by switching one or more switches of the inverter 3 into a state that causes a capacitor of the matching network 6 to resonate with the inductance of the transmit coil 10. The current through inductor LRES shown at the excitation state is shown as waveform 62 [0046]); 
and in a Q-factor determination phase of the wireless charger, connecting the resonant tank circuit and only the capacitor of the filter in a resonance network ([0036] [0046] Fig. 2 S2 the switching is stopped and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil. The matching network and transmit coil can resonate freely and is allowed to freely decay in step S2. Since no power is provided to the matching network while it is allowed to freely resonate, the capacitor Cres and inductor Lres is a closed circuit and are therefore the only components that are connected while the circuit is resonating.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov  (US 20170117755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726).
As to claim 1, Muratov disclose a method for determining a quality factor of a wireless charger (Abstract e.g.  matching network and transmit coil are energized, and a resonance is excited and allowed to decay), wherein the wireless charger ([0029] FIG. 1 wireless power system 100) comprises an inverter (Fig. 1 and 3C inverter 3 comprises switches Q1-Q4 [0041]) configured to receive a supply voltage (Fig. 3C, VDC) and generate a PWM signal by switching at least one of the switches of the inverter ([0035] switching one or more switches of the inverter 3 at suitable switching frequencies (i.e PWM signals) to transmit power to a wireless power receiver), a filter connected to the inverter (Fig. 3C Matching network 6 comprising Elements Cres1,Cres2, and Cres3 [0041]. Matching network 6 of Fig. 3C is a filter) and configured to receive the PWM signal and generate a filtered signal (Fig. 3C Matching network 6 facilitate wireless power delivery. Inverter 3 drives transmit coil 10 through the matching network 6. [0029]. As such matching network receives the PWM signal from the inverter), and a resonant tank circuit connected to the filter (Transmit coil 10 is represented by inductor Lres) and configured to receive the filtered signal (([0029] matching network 6 for driving the transmit coil 10) and provide wireless power to a receiver in a wireless charging phase of the wireless charger ([0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11), wherein the method comprises: 
closing at least one of the switches to issue a current pulse to the resonant tank circuit ([0035] Fig. 2 S1 where resonance is excited by switching one or more switches of the inverter 3 into a state that causes a capacitor of the matching network 6 to resonate with the inductance of the transmit coil 10. The current through inductor LRES shown at the excitation state is shown as waveform 62 [0046]);
Muratov further discloses stopping the switching in a Q-factor determination phase of the wireless charger ([0036] [0046] Fig. 2 S2 the switching is stopped and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil. The matching network and transmit coil can resonate freely and is allowed to freely decay in step S2).
Muratov is not specifically clear that PWM signal is generated by switching first, second, third, and fourth switches and the issued current pulse to the resonant tank circuit is done by closing one of the first and the second switches and one of the third and fourth.
Murayama teaches PWM signal is generated by switching first, second, third, and fourth switches and issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth ([0039] of Murayama s shown in FIG. 2C, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements 33 and 34 are alternately turned ON/OFF, so that the inverter circuit 3 converts the DC power into the AC power. That is, each of the leg of the switching elements 31 and 32 and the leg of the switching elements 33 and 34 is operated by a pair of switching elements).
It would have been obvious to a person of ordinary skill in the art to generate the PWM signal by switching first, second, third, and fourth switches and issue a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama 
Muratov is not specifically clear that the “stopping” of the inverter switching in order to prevent energy to flow into the matching network comprises opening the first to fourth switches.
However Covic teaches opening the first to fourth switches to prevent energy to flow into the filter ([0078] and Fig. 16-17 where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit.  [0107] When the H-bridge presents an open circuit all the switches open).
It would have been obvious to a person of ordinary skill in the art to stop the inverter switching of Muratov to comprise opening the first to fourth switches, in order to prevent energy to flow (from the source and reverse currents from ground) into the matching network so that it resonates with the resonant tank circuit.

As to claim 2, Muratov in view of Murayama in view of Covic teaches the method of claim 1, further comprising: connecting the inverter as a full-bridge type inverter by (Fig. 3C of Muratov. Inverter is full bridge):  series connecting the first switch and the second switch as a first branch (Q1,Q2 of Muratov); series connecting the third switch and the fourth switch as a second branch (Q3,Q4 of Muratov); and connecting the first branch and the second branch in parallel between a voltage supply and ground (Fig. 3C of Muratov).
As to claim 3, Muratov in view of Murayama in view of Covic teaches the method of claim 2, further comprising: receiving the supply voltage from the voltage supply (Fig. 3C of Muratov), alternately closing the first and second switches and alternately closing the third and fourth switches ([0039] and Fig. 2C of Murayama); and providing the PWM signal at a first node between the first switch and the second switch, and a second node between the third switch and the fourth switch ([0039] of Murayama FIG. 2C, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements 33 and 34 are alternately turned ON/OFF, so that the inverter circuit 3 converts the DC power into the AC power. That is, each of the leg of the switching elements 31 and 32 and the leg of the switching elements 33 and 34 is operated by a pair of switching elements).
As to claim 9, Muratov disclose the method of claim 8, further comprising: connecting the inverter as a full-bridge type inverter (Fig.1, 3C of Muratov Inverter is full bridge) by connecting a first branch comprising series connected first and second switches (Q1,Q2) and a second branch comprising series connected third and fourth switches (Q3,Q4) in parallel between the voltage supply and ground (Fig. 3C of Muratov). 
Muratov further discloses stopping the switching in a Q-factor determination phase of the wireless charger to connect the resonant tank circuit and only the capacitor of the filter in the resonance network ([0036] and [0046] the switching may be stopped in step S2, and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil so that the matching network and transmit coil can resonate freely and is allowed to freely decay in step S2. Since no power is provided to the matching network while it is allowed to freely resonate, the capacitor Cres and inductor Lres is a closed circuit and are therefore the only components that are connected while the circuit is resonating.).
Muratov does not disclose closing one the first and second switches and closing one of the third and fourth switches to provide the current pulse at the first node between the first switch and the second switch and the second node between the third switch and the fourth switch.
Murayama teaches closing one the first and second switches and closing one of the third and fourth switches to provide the current pulse at the first node between the first switch and the second switch and the second node between the third switch and the fourth switch ([0039] of Murayama s shown in FIG. 2C, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements 33 and 34 are alternately turned ON/OFF, so that the inverter circuit 3 converts the DC power into the AC power. That is, each of the leg of the switching elements 31 and 32 and the leg of the switching elements 33 and 34 is operated by a pair of switching elements).
It would have been obvious to a person of ordinary skill in the art for the current pulse provided by Muratov to be provided by closing one the first and second switches and closing one of the third and fourth switches, providing the current pulse at the first node between the first switch and the second switch and the second node between the third switch and the fourth switch as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama 

Muratov does not specifically state/is not specifically clears that the cited “stopping” of the inverter switching in order to prevent energy to flow into the matching network comprises opening the first to fourth switches.
However Covic teaches opening the first to fourth switches ([0078] and Fig. 16-17 where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit.  [0107] When the H-bridge presents an open circuit all the switches open).
It would have been obvious to a person of ordinary skill in the art to stop the inverter switching of Muratov to comprise opening the first to fourth switches, in order to prevent energy to flow (from the source and reverse currents from ground) into the matching network so that it resonates with the resonant tank circuit.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726) in view of Beaver (US 20180304755).
As to claim 4, Muratov in view of Murayama in view of Covic teaches the method of claim 1, further comprising: connecting the filter as a PI filter (Matching network 6 comprising Elements Cres1,Cres2, and Cres3 is a PI filter) and teaches wherein the filtered signal is provided across the capacitor (Fig. 3C. Capacitor Cres3)
Muratov does not teach connecting the filter as a PI filter by: connecting a first terminal of an inductor to the inverter to receive the PWM signal; and connecting the capacitor to a second terminal of the inductor.
Beaver teaches a PI filter by: connecting a first terminal of an inductor to the inverter to receive the PWM signal (Fig. 2-3 inductor 214,314); and connecting the capacitor to a second terminal of the inductor (Fig. 2-3 inductor 214,314 connected to capacitor 208).
It would have been obvious to a person of ordinary skill in the art to modify the matching network of Muratov to connect a first terminal of an inductor to the inverter to receive the PWM signal; and connect a capacitor to a second terminal of the inductor, in order to filter out high frequency signals as taught by Beaver ([0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
As to claim 5, Muratov in view of Murayama in view of Covic in view of Beaver teaches the method of claim 4.
Muratov does not disclose/teach further comprising: connecting a first terminal of an additional inductor to the inverter; and connecting a second terminal of the additional inductor to the capacitor, wherein the inductor and the additional inductor are connected to opposite sides of the capacitor.
Beaver teaches further comprising: connecting a first terminal of an additional inductor to the inverter (Fig. 2-3 inductor 220,316); and connecting a second terminal of the additional inductor to the capacitor (Fig. 2-3 inductor 220,316 connected to capacitor 208,314), wherein the inductor and the additional inductor are connected to opposite sides of the capacitor (Fig. 2-3 inductor 220,316 and 214,314 on opposing sides).
It would have been obvious to a person of ordinary skill in the art to modify the method of Muratov to connecting a first terminal of an additional inductor to the inverter; and connecting a second terminal of the additional inductor to the capacitor, wherein the inductor and the additional inductor are connected to opposite sides of the capacitor, in order to filter out high frequency signals as taught by Beaver ( [0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
As to claim 6, Muratov in view of Murayama in view of Covic in view of Beaver teaches the method of claim 4, further comprising: connecting the resonant tank circuit (Lres) across the capacitor of the filter (Fig. 3C, Cres) to connect the resonant tank circuit to the filter (Fig. 3C of Muratov) by: providing an inductor coil to provide the wireless power (Fig. 3C and [0030] of Muratov coil 10) and connecting a second terminal of the inductor coil to the capacitor of the filter (Fig. 3C of Muratov showing second terminal of inductor Lres connected to Cres).
Muratov does not disclose/teach connecting a capacitor between a first terminal of the inductor coil of the resonant tank circuit and the capacitor of the filter.
Covic teaches connecting a capacitor between a first terminal of the inductor coil of the resonant tank circuit and the capacitor of the filter (Fig. 17 CG2s).
It would have been obvious to a person of ordinary skill in the art to modify the method of Muratov to include connecting a capacitor between a first terminal of the inductor coil of the resonant tank circuit and the capacitor of the filter, as taught by Covic in order to prevent unwanted signals from coupling on to the inductor coil.

As to claim 7, Muratov in view of Murayama in view of Covic in view of Beaver teaches the method of claim 4, further comprising: connecting the resonant tank circuit and the capacitor of the filter into a resonance network by opening the first to fourth switches in the Q-factor determination phase of the wireless charger ([0036] and [0046] where Muratov teaches stopping the switching of inverter so that no power goes into the matching network, allowing the matching network and transmit coil to resonate freely.  Fig. 16-17 [0078] and [0107] of Covic where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit by opening all switches. Since no power is provided to the matching network while it is allowed to freely resonate, the capacitor Cres and inductor Lres is a closed circuit and are therefore the only components that are connected while the circuit is resonating.).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Beaver (US 20180304755).
As to claim 10, Muratov teaches the method of claim 8, further comprising: connecting the filter as a PI filter (Matching network 6 comprising Elements Cres1,Cres2, and Cres3 is a PI filter)
Muratov does not teach connecting the PI filter by: connecting a first terminal of an inductor to the first node of the inverter to receive the PWM signal; and connecting the capacitor to a second terminal of the inductor.
Beaver teaches PI filter by: connecting a first terminal of an inductor to the first node of the inverter to receive the PWM signal (Fig. 2-3 inductor 214,314); and connecting a capacitor to a second terminal of the inductor (Fig. 2-3 inductor 214,314 connected to capacitor 208).
It would have been obvious to a person of ordinary skill in the art to modify the matching network of Muratov to connecting a first terminal of an inductor to the inverter to receive the PWM signal; and connecting a capacitor to a second terminal of the inductor, in order to filter out high frequency signals as taught by Beaver ([0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Covic (US 20190217726).
 As to claim 11, Muratov teaches the method of claim 8, further comprising: connecting an inductor coil across the capacitor of the filter to connect the resonant tank circuit to the first and second terminals of the capacitor of the filter to receive the filtered signal (Fig. 3C of Muratov Lres and Cres); and series connecting the inductor coil and the capacitor of the resonant tank circuit with a current sensor (Fig. 1 and [0037] currents measured at transmit coil 10), wherein the current sensor is configured to generate a current signal indicative of a current flowing through the inductor coil ([0046] and Fig. 6 shows current through inductor LRes. It is well known to one of ordinary skill in the art that current measured through an inductor is placed in series with the inductor)
Muratov does not disclose/teach series connecting an inductor coil and a capacitor across the capacitor of the filter; wherein the capacitor of the resonant tank circuit is connected between the inductor coil and the capacitor of the filter
Covic teaches series connecting an inductor coil and a capacitor across the capacitor of the filter to receive the filtered signal (Fig. 17 CG2s); wherein the capacitor of the resonant tank circuit is connected between the inductor coil and the capacitor of the filter (Fig. 17 CG2s).
It would have been obvious to a person of ordinary skill in the art to modify the resonant tank circuit of Muratov to include series connecting an inductor coil and a capacitor across the capacitor of; wherein the capacitor of the resonant tank circuit is connected between the inductor coil and the capacitor of the filter, as taught by Covic in order to prevent unwanted signals from coupling on to the inductor coil.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (US 20170117755) in view of Beaver (US 20180304755) in view of Murayama (US 20160134131) in view of Covic (US 20190217726).
As to claim 12,  Muratov disclose a wireless charger ([0029] FIG. 1 wireless power system 100), comprising:
 an inverter (Fig. 1 and 3C inverter 3 comprises switches Q1-Q4 [0041]) configured to receive a supply voltage from a voltage supply (Fig. 3C, VDC) and generate a PWM signal ([0035] switching one or more switches of the inverter 3 at suitable switching frequencies (i.e PWM signals) to transmit power to a wireless power receiver); 
wherein the inverter comprises a first branch (Q1,Q2) and a second branch (Q3,Q4) that are connected in parallel between the voltage supply and ground (Fig. 3C of Muratov); and 
wherein the first branch comprises first and second series connected switches (Q1,Q2) , the second branch comprises third and fourth series connected switches(Q3,Q4) ;
 a filter connected to the inverter to receive the PWM signal and is configured to generate a filtered signal (Matching network 6 comprising Elements Cres1,Cres2, and Cres3 [0041]. Fig. 3C inverter 3 drives a transmit coil 10 through a matching network 6. Matching network 6 may facilitate wireless power delivery by presenting a suitable impedance to the inverter 3 [0029]. As such Matching network receives the PWM signal from the inverter), wherein the filter comprises a capacitor (Matching network 6 comprising Elements Cres3 [0041]); 
a resonant tank circuit connected across the capacitor of the filter (Transmit coil 10 is represented by inductor Lres) to receive the filtered signal ([0029] Matching network 6 may facilitate wireless power delivery by presenting a suitable impedance to the inverter 3. the matching network 6 for driving the transmit coil 10), wherein the resonant tank circuit is configured to provide wireless power to a receiver located within a charging area of the wireless charger in a wireless charging phase ([0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11); and
 a controller (controller 5 with signal generator 9) connected to the first to fourth switches of the inverter ([0029] The controller 5 may controls signal generator 9 to drive the inverter 3 with signals of a selected wireless power transmission frequency. As an example, the inverter 3 may be switched at a frequency between 100 and 205 kHz to transmit power to a wireless power receiver. As such the controller is connected to at least one switch. However, it would be obvious to one of ordinary skill in the art for the controller to be connected to all four switches in order to reduce the number of components in the system), and is configured to:
close one of the switches, to issue a current pulse to the resonant tank circuit ([0035] Fig. 2 S1 where resonance is excited by switching one or more switches of the inverter 3 into a state that causes a capacitor of the matching network 6 to resonate with the inductance of the transmit coil 10. The current through inductor LRES shown at the excitation state is shown as waveform 62 [0046])
Muratov further discloses stopping the switching in a Q-factor determination phase of the wireless charger ([0036] [0046] Fig. 2 S2 the switching is stopped and the inverter kept in a state that does not allow energy to flow into the matching network or transmit coil. The matching network and transmit coil can resonate freely and is allowed to freely decay in step S2).
 Muratov does not teach wherein the filter comprises an inductor connected to the capacitor.
Beaver teaches wherein the filter comprises an inductor connected to the capacitor (Fig. 2-3 inductor 214,314).
It would have been obvious to a person of ordinary skill in the art to modify the Filter of Muratov to comprise an inductor connected to the capacitor, in order to filter out high frequency signals as taught by Beaver ([0038]-[0039],[0047]) thus using Murtovs wireless charger in low frequency applications.
Muratov is not specifically clear that the issued current pulse to the resonant tank circuit is done by closing one of the first and the second switches and one of the third and fourth.
Murayama teaches issuing a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth ([0039] of Murayama s shown in FIG. 2C, the switching elements S1 and S2 are alternately turned ON/OFF and the switching elements 33 and 34 are alternately turned ON/OFF, so that the inverter circuit 3 converts the DC power into the AC power. That is, each of the leg of the switching elements 31 and 32 and the leg of the switching elements 33 and 34 is operated by a pair of switching elements).
It would have been obvious to a person of ordinary skill in the art to issue a current pulse to the resonant tank circuit by closing one of the first and the second switches and one of the third and fourth, as this is a well-known method of operation for h-bridge inverters in wireless networks, as evident by Murayama.
 Muratov is not specifically clear that the “stopping” of the inverter switching in order to prevent energy to flow into the matching network comprises opening the first to fourth switches.
However Covic teaches opening the first to fourth switches ([0078] and Fig. 16-17 where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit.  [0107] When the H-bridge presents an open circuit all the switches open).
It would have been obvious to a person of ordinary skill in the art to stop the inverter switching of Muratov to comprise opening the first to fourth switches, in order to prevent energy to flow (from the source and reverse currents from ground) into the matching network so that it resonates with the resonant tank circuit.
 As to claim 13, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein the inverter is configured to provide the PWM signal ([0039] of Murayama s shown in FIG. 2C) at a first node between the first switch and the second switch (Fig. 3C above), and a second node between the third switch and the fourth switch (Fig. 3C above); and wherein the filter is connected to the first node and the second node of the inverter to receive the PWM signal (Fig. 3C above showing filter connected to first and second nodes)
As to claim 14, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 13, wherein the inductor has a first terminal connected to the first node, and a second terminal connected to the capacitor (Fig. 2-3 of Beaver inductor 214,314).
As to claim 15, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 13, wherein the filter comprises an additional inductor having a first terminal connected to the second node and a second terminal connected to the capacitor (Fig. 2-3 of Beaver inductor 220,316);
As to claim 16, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 15, wherein the inductor and the additional inductor are connected to opposite sides of the capacitor (Fig. 2-3 inductor 220,316 and 214,314 on opposing sides).
As to claim 17, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein the resonant tank circuit comprises an inductor coil (Lres) and wherein the inductor coil is configured to provide the wireless power ([0030] The AC current in the transmit coil 10 generates an oscillating magnetic field. The oscillating magnetic field induces an AC voltage into a receiver coil 12 of the wireless power receiver 11), wherein the inductor coil of the resonant tank circuit is series connected with a capacitor (Fig. 17 CG2s of Covic).
It would have been obvious to a person of ordinary skill in the art to modify the filter of Muratov to include wherein the inductor coil of the resonant tank circuit is series connected with a capacitor, as taught by Covic in order to prevent unwanted signals from coupling on to the inductor coil.
As to claim 18, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 17, a current sensor to generate a current signal indicative of a current flowing through the inductor coil (Fig. 1 and [0037] currents measured at transmit coil 10. [0046] and Fig. 6 shows current through inductor LRes. It is well known to one of ordinary skill in the art that current measured through an inductor is placed in series with the inductor) wherein the current sensor, the inductor coil and the capacitor of the resonant tank circuit are series connected (Ires and [0037][0046] of Muratov teaches inductor coil and current sensor is series connected. Covic teaches the inductor coil and the capacitor of the resonant tank circuit are series connected. As such, the combined teachings of Muratov and Covic will render the current sensor and the inductor coil of Muratov in series and the capacitor of the resonant tank circuit of Covic.
As to claim 19, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein the controller is configured to alternately close the first and second switches, and alternately close the third and fourth switches, to generate the PWM signal ([0039] of Murayama shown in FIG. 2C).
As to claim 20, Muratov in view of Beaver in view of Murayama in view of Covic in view of Beaver teaches the wireless charger of claim 12, wherein a resonance network comprising the resonant tank circuit (Lres) and the capacitor of the filter (Cres) is triggered by the issued current pulse to resonate during the Q-factor determination phase when the first to fourth switches are open ([0036] and [0046] where Muratov teaches stopping the switching of inverter so that no power goes into the matching network, allowing the matching network and transmit coil to resonate freely.  Fig. 16-17 [0078] and [0107] of Covic where resonant circuit is allowed to freely resonate when the H-bridge inverter presents an open circuit by opening all switches).
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krumme et al (US 20160181871)  is cited for having inverter and resonant tank circuit. 
FUKUZAWA et al (US 20200076246)  is cited for having is cited for having inverter and resonant tank circuit.
Sarwat et al (US 20180194237, Fig. 4) is cited for having switches in each branch on to provide excitation current and showing a “resonant network”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
		
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859